Filed 2/11/21 P. v. Tate CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B306057

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. MA071443)
        v.

TYRONE TATE,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.
     William G. Holzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       In 2017, a jury found defendant Tyrone Tate (defendant)
guilty of making criminal threats against the mother of his
children (Pen. Code,1 § 422(a)), violating a domestic violence
protective order with violence or threats of violence (§ 166(c)(4)),
and misdemeanor vandalism (§ 594(a)). The convictions arose
from a series of events one afternoon and evening when
defendant threatened to beat the mother of his children, punched
through a window at the apartment where she and the children
were living, and accosted her in the apartment—smacking a
phone out of her hand when she said she was calling the police.
The trial court sentenced defendant to nine years in prison, five
years of which were imposed pursuant to section 667(a)(1) for
having sustained a prior serious felony conviction.2
       In an unpublished decision, we affirmed the judgment but
remanded to give the trial court the opportunity to consider
whether it wished to exercise newly granted discretion (Sen. Bill
No. 1393 (2017-2108 Reg. Sess. §§ 1-2)) to strike or dismiss the
five-year section 667(a)(1) enhancement term it imposed. (People
v. Tate (Jun. 6, 2019, B287447) [nonpub. opn.].) On remand, the
trial court declined to exercise its discretion.
       Defendant appealed and this court appointed counsel to
represent him. After examining the record, counsel filed an


1
     Undesignated statutory references that follow are to the
Penal Code.
2
      At sentencing, the trial court observed defendant had a
“lengthy and consistent criminal history, including three prior
felony cases”; had “not gone more than about [two and half years]
without committing a new criminal offense”; and his
“performance on probation and parole ha[d] been unsatisfactory.”




                                 2
opening brief raising no issues. On September 22, 2020, this
court advised defendant he had 30 days to personally submit any
contentions or issues he wanted us to consider. We received no
response.
      We have examined the appellate record and are satisfied
defendant’s attorney has complied with the responsibilities of
counsel and no arguable issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 278-82; People v. Kelly (2006) 40 Cal.4th 106, 122-
24; People v. Wende (1979) 25 Cal.3d 436, 441.)

                        DISPOSITION
     The judgment is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.


We concur:




     RUBIN, P. J.




     MOOR, J.




                                3